Order entered February 14, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00924-CV

                                DAX STEVENS, Appellant

                                             V.

                               DARYL LAUHOFF, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06376-C

                                         ORDER
       Before the Court is appellant’s February 12, 2020 unopposed second motion for an

extension of time to file his brief on the merits. We GRANT the motion and extend the time to

February 26, 2020.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE